OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07870 Pioneer Real Estate Shares (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Real Estate Shares Schedule of Investments9/30/11 (unaudited) Shares Value COMMON STOCKS - 99.2 % Consumer Services - 2.5 % Hotels, Resorts & Cruise Lines - 2.5 % Pebblebrook Hotel Trust $ Starwood Hotels & Resorts World Wide, Inc. (b) $ Total Consumer Services $ Real Estate - 96.7 % Diversified Real Estate Investment Trusts - 8.5 % American Assets Trust, Inc. $ Liberty Property Trust (b) Retail Opportunity Investment Corp. (b) Vornado Realty Trust $ IndustrialReal Estate Investment Trusts - 8.0 % DCT Industrial Trust, Inc. (b) $ Dupont Fabros Technology, Inc. (b) First Potomac Realty Trust ProLogis, Inc. $ Office Real Estate Investment Trusts - 13.0 % Alexandria Real Estate Equities, Inc. $ BioMed Property Trust, Inc. Boston Properties, Inc. * (b) Coresite Realty Corp. Corporate Office Properties Trust Kilroy Realty Corp. (b) Piedmont Office Realty Trust, Inc. (b) $ Real Estate Operating Companies - 1.3 % Brookfield Office Properties, Inc. $ Forest City Enterprises, Inc. * $ Residential Real Estate Investment Trusts - 18.6 % American Campus Communities, Inc. (b) $ AvalonBay Communities, Inc. * (b) Camden Property Trust * Campus Crest Communities, Inc. Equity Lifestyle Properties, Inc. Equity Residential Property Trust Essex Property Trust, Inc. (b) $ Retail Real Estate Investment Trusts - 22.6 % DDR Corp. (b) $ Federal Realty Investment Trust (b) Kite Realty Group Trust National Retail Properties (b) Ramco-Gershenson Properties Trust Regency Centers Corp. (b) Simon Property Group The Macerich Co. (b) $ Specialized Real Estate Investment Trusts - 24.7 % Entertainment Properties Trust (b) $ Extra Space Storage Inc. HCP Inc. HealthCare REIT, Inc. (b) Host Hotels & Resorts Inc. Omega Healthcare Investors, Inc. (b) Public Storage, Inc. (b) RLJ Lodging Trust Ventas, Inc. * $ Total Real Estate $ TOTAL COMMON STOCKS Principal (Cost$59,040,508) $ Amount ($) TEMPORARY CASH INVESTMENTS - x.x % Securities Lending Collateral- x.x % (c) Certificates of Deposit: Bank of Montreal Chicago, 0.18%, 10/20/11 $ Bank of Montreal Chicago, 0.38%, 9/26/12 Bank of Nova Scotia, 0.32%, 6/11/12 Bank of Nova Scotia Houston, 0.54%, 6/11/12 Canadian Imperial Bank of Commerce NY, 0.21%, 10/3/11 Dnb Nor Bank ASA NY, 0.22%, 11/14/11 JPMorgan Chase Bank NA, 0.28%, 5/18/12 National Australia Bank NY, 0.27%, 10/19/11 National Australia Bank NY, 0.31%, 1/9/12 RaboBank nederland, 0.32%, 4/2/12 Royal Bank of Canada NY, 0.48%, 9/10/12 Skandinav Enskilda Bank NY, 0.33%, 11/9/11 Wachovia Corp., 0.38%, 10/15/11 Wachovia Corp., 0.48%, 3/1/12 Westpac Banking Corp., NY, 0.33%, 12/6/11 $ Commercial Paper: American Honda Finance, 0.30%, 1/11/12 $ Chariot Funding LLC, 0.16%, 10/17/11 Chariot Funding LLC, 0.16%, 10/5/11 Chariot Funding LLC, 0.15%,10/19/11 Commonwealth Bank of Australia, 0.28%,12/15/11 Commonwealth Bank of Australia, 0.39%, 2/23/12 Falcon Asset Securitization Co., LLC, 0.16%, 10/13/11 Falcon Asset Securitization Co., LLC, 0.16%, 10/7/11 Federal Farm Credit, 0.18%, 8/20/12 General Electric Capital Corp., 0.37%, 4/10/12 General Electric Capital Corp., 0.42%, 7/27/12 General Eletric Capital Corp., 0.48%, 11/21/11 National Australia Funding Delaware, Inc., 0.19%, 10/3/11 Nestle Capital Corp., 0.19%, 12/20/11 Nordea NA, 0.28%, 1/9/12 Old Line Funding LLC, 0.17%, 10/5/11 Old Line Funding LLC, 0.17%, 10/7/11 Procter & Gamble, 0.14%, 11/3/11 Royal Bank of Canada, 0.30%, 4/30/12 Sanofi Aventis SA, 0.17%, 10/20/11 Straight-a Funding LLC, 0.19%, 12/9/2011 Svenska HandelsBanken, 0.38%, 6/29/12 Thunderbay Funding LLC, 0.17%, 10/12/11 Thunderbay Funding LLC, 0.18%, 10/5/2011 Thunderbay Funding LLC, 0.22%,12/13/11 Thunderbay Funding LLC, 0.22%,12/5/11 Variable Funding Capital Co., LLC, 0.19%, 10/19/11 Variable Funding Capital Co., LLC, 0.21%, 12/7/11 Wells Fargo & Co., 0.34%, 1/24/12 $ Tri-party Repurchase Agreements: Merrill Lynch, Inc., 0.04%, dated 9/30/11, repurchase price of $628,478 plus accrued interest on 10/3/11 collateralized by the following: $123,912 U.S. Treasury Bond, 5.0%, 5/15/37 $517,136 U.S. Treasury Note, 1.75%, 5/31/16 $ RBS Securities, Inc., 0.05%, dated 9/30/11, repurchase price of $2,520,148 plus accrued interest on 10/3/11 collateralized by $2,570,612 Federal Home Loan Mortgage Corp., 0.0%, 3/30/12-6/30/12 Barclays Capital Markets, 0.05%, dated 9/30/11, repurchase price of $251,391 plus accrued interest on 10/3/11 collateralized by $256,419 U.S. Treasury Notes, 3.125-3.625%, 2/15/21-5/15/21 Shares $ Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$21,598,273) $ TOTAL INVESTMENT IN SECURITIES (Cost$80,638,781) (a) $ OTHER ASSETS AND LIABILITIES $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At September 30, 2011, the net unrealized loss on investments based on cost for federal income tax purposes of $80,638,781 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss $ (b) At September 30, 2011, the following securities were out on loan: Shares Security Value American Campus Communities, Inc. $ AvalonBay Communities, Inc. * Boston Properties, Inc. * DCT Industrial Trust, Inc. DDR Corp. Dupont Fabros Technology, Inc. Entertainment Properties Trust Essex Property Trust, Inc. Federal Realty Investment Trust HealthCare REIT, Inc. Kilroy Realty Corp. Liberty Property Trust The Macerich Co. National Retail Properties Omega Healthcare Investors, Inc. Piedmont Office Realty Trust, Inc. Public Storage, Inc. Regency Centers Corp. Retail Opportunity Investment Corp. Starwood Hotels & Resorts World Wide, Inc. Total $ (c) Securities lending collateral is managed by Credit Suisse, New York Branch. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of September 30, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
